Citation Nr: 1701218	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right hip (exclusive of the period from August 19, 2010 to November 1, 2010, when a temporary total rating was assigned). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO continued a 10 percent rating for DJD of the right hip.

In an October 2010 rating decision, the RO granted a temporary total rating based on surgical treatment necessitating convalescence.  A 10 percent rating was assigned from November 1, 2010.

This matter was previously remanded in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before a decision may be rendered in the issues on appeal.

The Veteran has asserted that his service connected DJD of the right hip is more severe than the currently-assigned disability rating reflects.  The record reflects that the Veteran underwent a VA examination in connection with this claim as recently as August 2015.  However, in light of the recent holding of the Court of Appeals    for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), an additional examination is needed.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the file updated VA treatment records dating since June 2016.

2. Schedule the Veteran for a VA hip examination to assess the current severity of his right hip DJD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all  clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right hip should be reported. 

The examiner should report all range of motion measurements in degrees for both hips for comparison between service-connected and nonservice-connected sides.  To the extent possible, range of motion for the hips should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss of the right hip as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why. 

3. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefit  sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


